


Exhibit 10.1


















lululemon athletica inc.


2014 EQUITY INCENTIVE PLAN































--------------------------------------------------------------------------------




lululemon athletica inc.
2014 Equity Incentive Plan




1.    ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1    Establishment. The lululemon athletica inc. 2014 Equity Incentive Plan
(the “Plan”) was approved by the Board on March 25, 2014, and shall be subject
to approval by the stockholders of the Company at which time it shall become
effective (the “Effective Date”).
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Purchase Rights, Restricted Stock Bonuses, Restricted
Stock Units, Performance Shares, Performance Units, Cash-Based Awards, Other
Stock-Based Awards, and Deferred Compensation Awards.
1.3    Term of Plan. The Plan shall continue in effect until its termination by
the Committee; provided, however, that all Awards shall be granted, if at all,
on or before ten (10) years from the Effective Date.
2.    DEFINITIONS AND CONSTRUCTION.
2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)“Affiliate” means (i) a parent entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) a subsidiary entity, other than a Subsidiary Corporation, that
is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.
(b)“Appreciation Award” (i) an Option, (ii) a Stock Appreciation Right, or
(iii) a Restricted Stock Purchase Right under which the Company will receive
monetary consideration equal to the Fair Market Value (determined on the
effective date of grant) of the shares subject to such Award.
(c)“Award” means any Option, Stock Appreciation Right, Restricted Stock Purchase
Right, Restricted Stock Bonus, Restricted Stock Unit, Performance Share,
Performance Unit, Cash-Based Award, Other Stock-Based Award or Deferred
Compensation Award granted under the Plan.
(d)“Award Agreement” means a written or electronic agreement between the Company
and a Participant setting forth the terms, conditions and restrictions
applicable to an Award.
(e)“Board” means the Board of Directors of the Company.
(f)“Cash-Based Award” means an Award denominated in cash and granted pursuant to
Section 11.
(g)“Cashless Exercise” means a Cashless Exercise as defined in
Section 6.3(b)(i).
(h)“Cause” means (i) conviction of, or the entry of a plea of guilty or no
contest to, a felony or any other crime that causes any Participating Company
public disgrace or disrepute, or adversely affects any Participating Company’s
operations or financial performance or the relationship the Company has with any
other Participating Company, (ii) gross negligence or willful misconduct with
respect to any Participating Company, including, without limitation fraud,
embezzlement, theft or proven dishonesty in the course of his employment; (iii)
refusal, failure or inability to perform any material obligation or fulfill any
duty (other than any duty or obligation of the type described in clause (v)
below) to any Participating Company (other than due to a Disability), which
failure, refusal or inability is not cured within 10 days after delivery of
notice thereof; (iv) material breach of any agreement with or duty owed to any
Participating Company; (v) any breach of any obligation or duty to any
Participating Company (whether arising by statute, common law, contract or
otherwise) relating to confidentiality, noncompetition, nonsolicitation or
proprietary rights; or (vi) any other

1

--------------------------------------------------------------------------------




conduct that constitutes “cause” at common law. Notwithstanding the foregoing,
if a Participant and the Company (or any other Participating Company) have
entered into an employment agreement, consulting agreement or other similar
agreement that specifically defines “cause,” then with respect to such
Participant, “Cause” shall have the meaning defined in that employment
agreement, consulting agreement or other agreement.
(i)“Change in Control” means, the occurrence of any of the following, in one
transaction or a series of related transactions: (i) any person (as such term is
used in section 13(d) and 14(d) of the Exchange Act) becoming a “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing more than 50% of the voting power of
the Company’s then outstanding capital stock; (ii) a consolidation, share
exchange, reorganization or merger of the Company resulting in the stockholders
of the Company immediately prior to such event not owning at least a majority of
the voting power of the resulting entity’s securities outstanding immediately
following such event; (iii) the sale or other disposition of all or
substantially all the assets of the Company (other than a transfer of financial
assets made in the ordinary course of business for the purpose of
securitization); or (iv) a liquidation or dissolution of the Company.
For the avoidance of doubt, a transaction or a series of related transactions
will not constitute a Change in Control if such transaction(s) result(s) in the
Company, any successor to the Company, or any successor to the Company’s
business, being controlled, directly or indirectly, by the same Person or
Persons who controlled the Company, directly or indirectly, immediately before
such transaction(s).
(j)“Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or administrative guidelines promulgated thereunder.
(k)“Committee” means the Compensation Committee of the Board and such other
committee or subcommittee of the Board, if any, duly appointed to administer the
Plan and having such powers in each instance as shall be specified by the Board.
If, at any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.
(l)“Company” means lululemon athletica inc., a Delaware corporation, or any
successor corporation thereto.
(m)“Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on Form S‑8 under the Securities Act.
(n)“Covered Employee” means, at any time the Plan is subject to Section 162(m),
any Employee who is or may reasonably be expected to become a “covered employee”
as defined in Section 162(m), or any successor statute, and who is designated,
either as an individual Employee or a member of a class of Employees, by the
Committee no later than the earlier of (i) the date that is ninety (90) days
after the beginning of the Performance Period, or (ii) the date on which
twenty-five percent (25%) of the Performance Period has elapsed, as a “Covered
Employee” under this Plan for such applicable Performance Period.
(o)“Deferred Compensation Award” means an Award granted to a Participant
pursuant to Section 12.
(p)“Director” means a member of the Board.
(q)“Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.
(r)“Dividend Equivalent Right” means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
credit for the account of such Participant in an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by an
Award (other than an Appreciation Award) held by such Participant.
(s)“Employee” means any person treated as an employee (including an Officer or a
member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan. The Company shall

2

--------------------------------------------------------------------------------




determine in good faith and in the exercise of its discretion, whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s rights, if any, under the terms of the Plan as
of the time of the Company’s determination of whether or not the individual is
an Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.
(t)“ERISA” means the Employee Retirement Income Security Act of 1974 and any
applicable regulations or administrative guidelines promulgated thereunder.
(u)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(v)“Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
(i)Except as otherwise determined by the Committee, if, on such date, the Stock
is listed or quoted on a national or regional securities exchange or quotation
system, the Fair Market Value of a share of Stock shall be the closing price of
a share of Stock as quoted on the national or regional securities exchange or
quotation system constituting the primary market for the Stock, as reported in
such source as the Company deems reliable. If the relevant date does not fall on
a day on which the Stock has traded on such securities exchange or quotation
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded or quoted prior to the relevant
date, or such other appropriate day as shall be determined by the Committee, in
its discretion.
(ii)Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a share of Stock on the basis of the opening,
closing, or average of the high and low sale prices of a share of Stock on such
date or the preceding trading day, the actual sale price of a share of Stock
received by a Participant, any other reasonable basis using actual transactions
in the Stock as reported on a national or regional securities exchange or
quotation system, or on any other basis consistent with the requirements of
Section 409A. The Committee may vary its method of determination of the Fair
Market Value as provided in this Section for different purposes under the Plan
to the extent consistent with the requirements of Section 409A.
(iii)If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A.
(w)“Full Value Award” means any Award settled in Stock, other than an
Appreciation Award (i.e., (i) an Option, (ii) a Stock Appreciation Right, or
(iii) a Restricted Stock Purchase Right under which the Company will receive
monetary consideration equal to the Fair Market Value (determined on the
effective date of grant) of the shares subject to such Award).
(x)“Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
(y)“Incumbent Director” means a director who either (i) is a member of the Board
as of the Effective Date or (ii) is elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).
(z)“Insider” means an insider as defined in the Securities Act (British
Columbia), only by virtue of being a director or senior officer of a Subsidiary.
(aa)    “Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).
(bb)    “Nonemployee Director” means a Director who is not an Employee.
(cc)    “Nonemployee Director Award” means any Award granted to a Nonemployee
Director.
(dd)    “Non-Qualified Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) or which does not qualify as an incentive stock
option within the meaning of Section 422(b) of the Code.

3

--------------------------------------------------------------------------------




(ee)    “Officer” means any person designated by the Board as an officer of the
Company.
(ff)    “Option” means an Incentive Stock Option or a Non-Qualified Stock Option
granted pursuant to the Plan.
(gg)    “Other Stock-Based Award” means an Award denominated in shares of Stock
and granted pursuant to Section 11.
(hh)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.
(ii)    “Participant” means any eligible person who has been granted one or more
Awards.
(jj)    “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
(kk)    “Participating Company Group” means, at any point in time, the Company
and all other entities collectively which are then Participating Companies.
(ll)    “Performance Award” means an Award of Performance Shares or Performance
Units.
(mm)    “Performance Award Formula” means, for any Performance Award, a formula
or table established by the Committee pursuant to Section 10.3 which provides
the basis for computing the value of a Performance Award at one or more levels
of attainment of the applicable Performance Goal(s) measured as of the end of
the applicable Performance Period.
(nn)    “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) for certain performance-based
compensation paid to Covered Employees.
(oo)    “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.
(pp)    “Performance Period” means a period established by the Committee
pursuant to Section 10.3 at the end of which one or more Performance Goals are
to be measured.
(qq)    “Performance Share” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).
(rr)    “Performance Unit” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Unit, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).
(ss)    “Predecessor Plan” means the Company’s 2007 Equity Incentive Plan.
(tt)    "Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.
(uu)    “Restricted Stock Bonus” means Stock granted to a Participant pursuant
to Section 8.
(vv)    “Restricted Stock Purchase Right” means a right to purchase Stock
granted to a Participant pursuant to Section 8.
(ww)    “Restricted Stock Unit” means a right granted to a Participant pursuant
to Section 9 to receive on a future date or event a share of Stock or cash in
lieu thereof, as determined by the Committee.
(xx)        “Retirement” means, unless such term is defined by the applicable
Award Agreement or other written agreement between a Participant and a
Participating Company applicable to an Award, the Participant’s termination of
Service (other

4

--------------------------------------------------------------------------------




than a termination for Cause) after the earlier of (i) the Participant’s
completion of twenty five (25) years of such Service or (ii) the date on which
the Participant reaches at least the age 55 and has completed at least ten (10)
years of such Service.
(yy)        “Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as amended
from time to time, or any successor rule or regulation.
(zz)        “SAR” or “Stock Appreciation Right” means a right granted to a
Participant pursuant to Section 7 to receive payment, for each share of Stock
subject to such Award, of an amount equal to the excess, if any, of the Fair
Market Value of a share of Stock on the date of exercise of the Award over the
exercise price thereof.
(aaa)    “Section 16 Insider” means an Officer, Director or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.
(bbb)    “Section 162(m)” means Section 162(m) of the Code.
(ccc)    “Section 409A” means Section 409A of the Code.
(ddd)    “Section 409A Deferred Compensation” means compensation provided
pursuant to an Award that constitutes nonqualified deferred compensation within
the meaning of Section 409A.
(eee)    “Securities Act” means the Securities Act of 1933, as amended.
(fff)        “Service” means a Participant’s employment or service with the
Participating Company Group, whether as an Employee, a Director or a Consultant.
Unless otherwise provided by the Committee, a Participant’s Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders such Service or a change in the Participating Company
for which the Participant renders such Service, provided that there is no
interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service shall not be deemed to have been interrupted or terminated
if the Participant takes any military leave, sick leave, or other bona fide
leave of absence approved by the Company. However, unless otherwise provided by
the Committee, and/or set forth in an applicable Award Agreement, if any such
leave taken by a Participant exceeds ninety (90) days, then on the ninety-first
(91st) day following the commencement of such leave the Participant’s Service
shall be deemed to have terminated, unless the Participant’s right to return to
Service is guaranteed by statute or contract. Notwithstanding the foregoing,
unless otherwise designated by the Company or required by law, an unpaid leave
of absence shall not be treated as Service for purposes of determining vesting
under the Participant’s Award Agreement. A Participant’s Service shall be deemed
to have terminated either upon an actual termination of Service or upon the
business entity for which the Participant performs Service ceasing to be a
Participating Company. Subject to the foregoing, the Company, in its discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.
(ggg)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.3.
(hhh)    “Stock Tender Exercise” means a Stock Tender Exercise as defined in
Section 6.3(b)(ii).
(iii)        “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(jjj)        “Ten Percent Owner” means a Participant who, at the time an Option
is granted to the Participant, owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
(kkk)    “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.
(lll)        “Vesting Conditions” mean those conditions established in
accordance with the Plan prior to the satisfaction of which an Award or shares
subject to an Award remain subject to forfeiture or a repurchase option in favor
of the Company exercisable for the Participant’s monetary purchase price, if
any, for such shares upon the Participant’s termination of Service.

5

--------------------------------------------------------------------------------




2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.    ADMINISTRATION.
3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, of any Award Agreement
or of any other form of agreement or other document employed by the Company in
the administration of the Plan or of any Award shall be determined by the
Committee, and such determinations shall be final, binding and conclusive upon
all persons having an interest in the Plan or such Award, unless fraudulent or
made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
Award Agreement or other agreement thereunder (other than determining questions
of interpretation pursuant to the preceding sentence) shall be final, binding
and conclusive upon all persons having an interest therein. All expenses
incurred in the administration of the Plan shall be paid by the Company.
3.2    Administration. Directors who are eligible for Awards or have received
Awards may vote on any matters affecting the administration of the Plan or the
grant of Awards, except that no such member will act upon the grant of an Award
to himself or herself, but any such member may be counted in determining the
existence of a quorum at any meeting of the Board during which action is taken
with respect to the grant of Awards to himself or herself.
3.3    Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided that the Officer has apparent authority with
respect to such matter, right, obligation, determination or election.
3.4    Administration with Respect to Section 16 Insiders. With respect to
participation by Section 16 Insiders in the Plan, at any time that any class of
equity security of the Company is registered pursuant to Section 12 of the
Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b‑3.
3.5    Committee Complying with Section 162(m). If the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award intended to result in the payment of
Performance-Based Compensation.
3.6    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
(a)    to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, units or monetary value to
be subject to each Award;
(b)    to determine the type of Award granted;
(c)    to determine the Fair Market Value of shares of Stock or other property;
(d)    to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;
(e)    to determine whether an Award will be settled in shares of Stock, cash,
other property or in any combination thereof;
(f)    to approve one or more forms of Award Agreement;

6

--------------------------------------------------------------------------------




(g)    to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
(h)    to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
(i)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and
(j)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.
3.7    Prohibition on Repricing. Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Committee
shall not approve a program providing for either (a) the cancellation of
outstanding Appreciation Awards having exercise prices per share greater than
the then Fair Market Value of a share of Stock (“Underwater Awards”) and the
grant in substitution therefore of new Appreciation Awards having a lower
exercise price, Full Value Awards, or payments in cash, or (b) the amendment of
outstanding Underwater Awards to reduce the exercise price thereof. This Section
shall not apply to an adjustment pursuant to Section 4.3.
3.8    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, to the extent permitted by
applicable law, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.
4.    SHARES SUBJECT TO PLAN.
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.3, as of the Plan’s Effective Date, the maximum number of shares of
Stock that may be issued under the Plan pursuant to Awards shall be equal to
15,000,000 shares, less (i) one share for every one share of stock subject to an
option, stock appreciation right or similar fair market value appreciation award
granted under the Predecessor Plan on or after February 2, 2014 and prior to the
Plan’s Effective Date; and (ii) 1.7 shares for every one share of stock subject
to an award other than an option, stock appreciation right or similar
appreciation right granted under the Predecessor Plan on or after February 2,
2014 and prior to the Plan’s Effective Date. Any shares of Stock that are
subject to Appreciation Awards shall be counted against this limit as one share
for every one share granted, and any shares of Stock that are subject to Full
Value Awards shall be counted against this limit as [1.7] shares for every one
share granted. Shares of Stock that may be issued under the Plan pursuant to
Awards shall consist of authorized or reacquired shares of Stock or any
combination thereof. After the Plan’s Effective Date, no awards may be granted
under the Predecessor Plan.
4.2    Share Counting.
(a)    If (i) an outstanding Award for any reason expires or is terminated or
canceled without having been exercised or settled in full, or if shares of Stock
acquired pursuant to an Award subject to forfeiture or repurchase are forfeited
or repurchased by the Company for an amount not greater than the Participant’s
purchase price, or (ii) after February 2, 2014 an outstanding award under the
Predecessor Plan expires, is terminated or canceled without having been
exercised or settled in full, or if shares acquired pursuant to an award subject
to forfeiture or repurchase under the Predecessor Plan are forfeited or
repurchased by the Company for an amount not greater than the holder’s purchase
price, then in each case the shares of Stock allocable to the terminated portion
of such Award or such forfeited or repurchased shares of Stock (or award or
shares under the Predecessor Plan) shall again be available for issuance under
the Plan. Shares of Stock shall not be deemed to have been issued pursuant to
the Plan with respect to any portion of an Award (or an award

7

--------------------------------------------------------------------------------




under the Predecessor Plan) that is settled in cash. Shares withheld or
reacquired by the Company in satisfaction of tax withholding obligations
applicable to Appreciation Awards (or, after February 2, 2014, tax withholding
obligations applicable to an option, stock appreciation right or similar fair
market value appreciation award granted under the Predecessor Plan) pursuant to
Section 17.2, shall not again be available for issuance under the Plan. Shares
withheld by the Company in satisfaction of tax withholding obligations described
in Section 17.2 with respect to Full Value Awards (or after February 2, 2014,
withheld with respect to awards other than options, stock appreciation rights or
similar fair market value appreciation awards under the Predecessor Plan), shall
again be available for issuance under the Plan. Upon payment in shares of Stock
pursuant to the exercise of an SAR (or, after February 2, 2014, a stock
appreciation right under the Predecessor Plan), the number of shares available
for issuance under the Plan shall be reduced by the gross number of shares
subject to such SAR. If the exercise price of an Appreciation Award (or, after
February 2, 2014, an option, stock appreciation right or similar fair market
value appreciation award granted under the Predecessor Plan) is paid by tender
to the Company, or attestation to the ownership, of shares of Stock owned by the
Participant, or by means of a Net-Exercise, the number of shares available for
issuance under the Plan shall be reduced by the gross number of shares of stock
for which the Option is exercised. Shares reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Options (or after
February 2, 2014, options under the Predecessor Plan) shall not be added to the
shares of Stock authorized for grant under this Plan.
(b)    Any shares of Stock that again become available for grant pursuant to
this Section 4.2 shall be added to the share reserve set forth in Section 4.1 as
(i) one share of Stock for every one share subject to Appreciation Awards
granted under the Plan or options, stock appreciation rights or similar fair
market value appreciation awards granted under the Predecessor Plan, and (ii) as
1.7 shares of stock for every one share subject to Full Value Awards granted
under the Plan or awards other than options, stock appreciation rights or
similar fair market value appreciation awards granted under the Predecessor
Plan.
4.3    Adjustments for Changes in Capital Structure. Subject to any required
action by the stockholders of the Company and the requirements of Section 409A
Section 424 of the Code to the extent applicable, in the event of any change in
the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting regular, periodic cash dividends) that has a
material effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Plan and to any outstanding Awards, the Award limits set forth in Section
5.3, and in the exercise or purchase price per share under any outstanding Award
in order to prevent dilution or enlargement of Participants’ rights under the
Plan. For purposes of the foregoing, conversion of any convertible securities of
the Company shall not be treated as “effected without receipt of consideration
by the Company.” If a majority of the shares which are of the same class as the
shares that are subject to outstanding Awards are exchanged for, converted into,
or otherwise become (whether or not pursuant to an Ownership Change Event)
shares of another corporation (the “New Shares”), the Committee may unilaterally
amend the outstanding Awards to provide that such Awards are for New Shares. In
the event of any such amendment, the number of shares subject to, and the
exercise or purchase price per share of, the outstanding Awards shall be
adjusted in a fair and equitable manner as determined by the Committee, in its
discretion. Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number, and in no event may
the exercise or purchase price under any Award be decreased to an amount less
than the par value, if any, of the stock subject to such Award. The Committee in
its discretion, may also make such adjustments in the terms of any Award to
reflect, or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods. The adjustments
determined by the Committee pursuant to this Section shall be final, binding and
conclusive.
4.4    Assumption or Substitution of Awards. The Committee may, without
affecting the number of shares of Stock reserved or available hereunder,
authorize the issuance or assumption of benefits under this Plan in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Section 409A and any other applicable provisions of
the Code. Shares reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise Options shall not be added to the shares of
Stock authorized for grant under this Plan.
5.    ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS.
5.1    Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors.
5.2    Participation in the Plan. Awards are granted solely at the discretion of
the Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

8

--------------------------------------------------------------------------------




5.3    Award Limitations.
(a)    Incentive Stock Option Limitations.
(i)    Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.3, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed 15,000,000.
(ii)    Persons Eligible. An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company, a
Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Non-Qualified Stock Option.
(iii)    Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Non-Qualified
Stock Options. For purposes of this Section, options designated as Incentive
Stock Options shall be taken into account in the order in which they were
granted, and the Fair Market Value of stock shall be determined as of the time
the option with respect to such stock is granted. If the Code is amended to
provide for a limitation different from that set forth in this Section, such
different limitation shall be deemed incorporated herein effective as of the
date and with respect to such Options as required or permitted by such amendment
to the Code. If an Option is treated as an Incentive Stock Option in part and as
a Non-Qualified Stock Option in part by reason of the limitation set forth in
this Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.
(b)    Section 162(m) Award Limits. Subject to adjustment as provided in
Section 4.3, no Employee shall be granted within any fiscal year of the Company
one or more Awards (other than Options and SARs) intended to qualify for
treatment as Performance-Based Compensation, which could result in such Employee
receiving more than 800,000 shares of Stock for each full fiscal year of the
Company contained in the Performance Period for such Award. In addition, no
Participant may, subject to adjustment as provided in Section 4.3, be granted
Appreciation Awards with respect to more than 800,000 shares of Stock in any
calendar year. With respect to an Award of Performance Based Compensation
payable in cash to an Employee, the maximum amount shall be ten-million dollars
($10,000,000) for each fiscal year contained in the Performance Period.
(c)    Insider Limitations. The maximum number of shares of Stock that may be
issued to Insiders pursuant to Awards under the Plan and any other stock-based
compensation arrangement adopted by the Company is (A) ten percent (10%) of the
number of shares of Stock outstanding; (B) the maximum number of shares of Stock
that may be issued to Insiders under the Plan and any other stock-based
compensation arrangement adopted by the Company within a one-year period is ten
percent (10%) of the shares of Stock outstanding; and (C) the maximum number of
shares of Stock that may be issued to any one Insider (and such Insider’s
associates and affiliates) under the Plan and any other stock-based compensation
arrangement adopted by the Company within a one-year period is five percent (5%)
of the number of shares of Stock outstanding.
For purposes of clauses (A), (B) and (C) above, any entitlement to acquire
shares of Stock granted pursuant to this Plan or any stock-based compensation
arrangement adopted by the Company prior to the Participant becoming an Insider
is to be excluded, and the number of shares of Stock outstanding is to be
determined at the time of the share of Stock issuance in question.
(d)    Limit on Awards to Non-employee Directors. Notwithstanding any other
provision of the Plan to the contrary, the aggregate grant date fair value
(computed as of the date of grant in accordance with applicable financial
accounting rules) of all Nonemployee Director Awards granted to any Nonemployee
Director during any single calendar year shall not exceed five hundred thousand
dollars ($500,000); provided that such limit shall not apply to any Awards made
at the election of a Nonemployee Director to receive Awards in lieu of all or a
portion of any annual committee cash retainers or other similar cash based
payments.
6.    STOCK OPTIONS.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. Award Agreements evidencing Options may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

9

--------------------------------------------------------------------------------




6.1    Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Non-Qualified Stock Option) may
be granted with an exercise price lower than the minimum exercise price set
forth above if such Option is granted pursuant to an assumption or substitution
for another option in a manner that would qualify under the provisions of
Section 409A or Section 424(a) of the Code.
6.2    Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option
and (c) no Option granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
Option (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act). Subject to the foregoing, unless otherwise specified by the
Committee in the grant of an Option, each Option shall terminate ten (10) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.
6.3    Payment of Exercise Price.
(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent; (ii) if permitted by the Committee and subject to the limitations
contained in Section 6.3(b), by means of (1) a Cashless Exercise, (2) a Stock
Tender Exercise or (3) a Net Exercise; (iii) by such other consideration as may
be approved by the Committee from time to time to the extent permitted by
applicable law, or (iv) by any combination thereof. The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.
(b)    Limitations on Forms of Consideration.
(i)    Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System). The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.
(ii)    Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
properly executed exercise notice accompanies by a Participant’s tender to the
Company, or attestation to the ownership, in a form acceptable to the Company of
whole shares of Stock owned by the Participant having a Fair Market Value that
does not exceed the aggregate exercise price for the shares with respect to
which the Option is exercised. A Stock Tender Exercise shall not be permitted if
it would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock. If required by the
Company, an Option may not be exercised by tender to the Company, or attestation
to the ownership, of shares of Stock unless such shares either have been owned
by the Participant for a period of time required by the Company (and not used
for another option exercise by attestation during such period) or were not
acquired, directly or indirectly, from the Company.
(iii)    Net Exercise. A “Net Exercise” means the delivery of a properly
executed exercise notice followed by a procedure pursuant to which (1) the
Company will reduce the number of shares otherwise issuable to a Participant
upon the exercise of an Option by the largest whole number of shares having a
Fair Market Value that does not exceed the aggregate exercise price for the
shares with respect to which the Option is exercised, and (2) the Participant
shall pay to the Company in cash the remaining balance of such aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued.

10

--------------------------------------------------------------------------------




6.4    Effect of Termination of Service.
(a)    Option Exercisability. Subject to earlier termination of the Option as
otherwise provided by this Plan and unless otherwise provided by the Committee,
an Option shall terminate immediately upon the Participant’s termination of
Service to the extent that it is then unvested and shall be exercisable after
the Participant’s termination of Service to the extent it is then vested only
during the applicable time period determined in accordance with this Section and
thereafter shall terminate. Except as otherwise provided in the Award Agreement,
or other agreement governing the Option, Options shall be subject to the
following terms with respect to terminations of Service as follows:
(i)    Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, by the
Participant (or the Participant’s guardian or legal representative) at any time
prior to the expiration of one (1) year after the date on which the
Participant’s Service terminated, but in any event no later than the date of
expiration of the Option’s term as set forth in the Award Agreement evidencing
such Option (the “Option Expiration Date”).
(ii)    Death. If the Participant’s Service terminates because of the death of
the Participant, the Option, shall thereafter become fully one hundred percent
(100%) vested and exercisable on the date on which the Participant’s Service
terminated, by the Participant’s legal representative or other person who
acquired the right to exercise the Option by reason of the Participant’s death
at any time prior to the expiration of one (1) year after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
(iii)    Termination for Cause. Notwithstanding any other provision of the Plan
to the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause: (A) the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act, and (B) any shares of Stock for which the Company has not yet
delivered share certificates will be immediately and automatically forfeited and
the Company will refund to the Participant the Option exercise price paid for
such shares of Stock, if any.
(iv)    Termination by Reason of Retirement. In the event of the termination of
the Participant’s Service by reason of Retirement, the Option will continue to
vest and become exercisable for twelve months following the date of Retirement
in accordance with the terms of this Plan and any Agreement governing such
Option as if the Participant had continued in Service for a period of twelve
months following the date of Retirement. If the Participant’s Service terminates
by reason of Retirement, the Option may thereafter be exercised by the
Participant, to the extent it was exercisable at the time of such termination or
becomes exercisable pursuant to the terms of this Section 6.4(a)(iv), for a
period ending three years following the date of such Retirement (or, if sooner,
on the Option Expiration Date).
(v)    Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death, Retirement, or Cause, the Option, to the
extent unexercised and exercisable for vested shares of Stock on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of ninety (90) days after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.
(b)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
and subject to compliance with applicable law, including, but not limited to
Section 409A other than termination of Service for Cause, if the exercise of an
Option within the applicable time periods set forth in Section 6.4(a) is
prevented by the provisions of Section 15 below, the Option shall remain
exercisable until the later of (i) thirty (30) days after the date such exercise
first would no longer be prevented by such provisions or (ii) the end of the
applicable time period under Section 6.4(a).
6.5    Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Non-Qualified Stock Option may be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S‑8 under the Securities Act, and provided further that no consideration
may be received in any transfer. An Incentive Stock Option shall not be
assignable or transferable in any manner.
6.6    Deemed Exercise of Options. If, on the date on which an Option would
otherwise terminate or expire, the Option by its terms remains exercisable
immediately prior to such termination or expiration and, if so exercised, would
result in a payment to

11

--------------------------------------------------------------------------------




the holder of such Option, then any portion of such Option which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion pursuant to a Net Exercise procedure and
withholding of shares of Stock as described in Section 17.2.
7.    STOCK APPRECIATION RIGHTS.


Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. Award Agreements evidencing SARs may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
7.1    Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may only be granted concurrently
with the grant of the related Option.
7.2    Exercise Price. The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR. Notwithstanding the foregoing,
a SAR may be granted with an exercise price lower than the minimum exercise
price set forth above if such SAR is granted pursuant to an assumption or
substitution for another stock appreciation right in a manner that would qualify
under the provisions of Section 409A.
7.3    Exercisability and Term of SARs.
(a)    Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.
(b)    Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that (i) no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR, and (ii) no
Freestanding SAR granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
SAR (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act). Subject to the foregoing, unless otherwise specified by the
Committee in the grant of a Freestanding SAR, each Freestanding SAR shall
terminate ten (10) years after the effective date of grant of the SAR, unless
earlier terminated in accordance with its provisions.
7.4    Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in shares of Stock in a lump sum
upon the date of exercise of the SAR and (b) in the case of a Freestanding SAR,
in cash, shares of Stock, or any combination thereof as determined by the
Committee, in a lump sum upon the date of exercise of the SAR. When payment is
to be made in shares of Stock, the number of shares to be issued shall be
determined on the basis of the Fair Market Value of a share of Stock on the date
of exercise of the SAR. For purposes of Section 7, an SAR shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant or as otherwise provided in Section 7.5.
7.5    Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion pursuant to a Net Exercise procedure and
withholding of Shares as described in Section 17.2.

12

--------------------------------------------------------------------------------




7.6    Effect of Termination of Service. Subject to earlier termination of the
SAR as otherwise provided herein and unless otherwise provided by the Committee,
an SAR shall be exercisable after a Participant’s termination of Service only to
the extent and during the applicable time period determined in accordance with
Section 6.4 (treating the SAR as if it were an Option) and thereafter shall
terminate.
7.7    Transferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An SAR shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Award, a Tandem
SAR related to a Non-Qualified Stock Option or a Freestanding SAR may be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S‑8 under the Securities Act, and
provided further that no consideration may be received in any transfer.
8.    RESTRICTED STOCK AWARDS.
Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. Award Agreements evidencing
Restricted Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions.
8.1    Types of Restricted Stock Awards Authorized. Restricted Stock Awards may
be granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right. Restricted Stock Awards may be granted upon such conditions as
the Committee shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section 10.4. If either
the grant of or satisfaction of Vesting Conditions applicable to a Restricted
Stock Award is to be contingent upon the attainment of one or more Performance
Goals, the Committee shall follow procedures substantially equivalent to those
set forth in Sections 10.3 through 10.5(a).
8.2    Purchase Price. The purchase price for shares of Stock issuable under
each Restricted Stock Purchase Right shall be established by the Committee in
its discretion. No monetary payment (other than applicable tax withholding)
shall be required as a condition of receiving shares of Stock pursuant to a
Restricted Stock Bonus, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock subject to a Restricted Stock Award.
8.3    Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right.
8.4    Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Restricted Stock Purchase Right shall be made (a) in cash, by check or in
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (c) by
any combination thereof.
8.5    Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8. The Committee, in its discretion,
may provide in any Award Agreement evidencing a Restricted Stock Award that, if
the satisfaction of Vesting Conditions with respect to any shares subject to
such Restricted Stock Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Trading Compliance Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Trading
Compliance Policy. Upon request by the Company, each Participant shall execute
any agreement evidencing such transfer restrictions prior to the receipt of
shares of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.
8.6    Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the

13

--------------------------------------------------------------------------------




Participant shall have all of the rights of a stockholder of the Company holding
shares of Stock, including the right to vote such shares and to receive all
dividends and other distributions paid with respect to such shares; provided,
however, that such dividends and distributions shall be subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid, and otherwise shall
vest and become nonforfeitable only if the underlying shares of Stock subject to
the Restricted Stock Award become vested (including, but not limited to, the
satisfaction of any performance related Vesting Conclusion). In the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.3, any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends) to which the
Participant is entitled by reason of the Participant’s Restricted Stock Award
shall be immediately subject to the same Vesting Conditions as the shares
subject to the Restricted Stock Award with respect to which such dividends or
distributions were paid or adjustments were made.
8.7    Effect of Termination of Service. Unless otherwise provided by the
Committee in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or Disability), then (a) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Purchase Right which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) the Participant shall
forfeit to the Company any shares acquired by the Participant pursuant to a
Restricted Stock Bonus which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.
8.8    Nontransferability of Restricted Stock Award Rights. Rights to acquire
shares of Stock pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or the laws of descent and
distribution. All rights with respect to a Restricted Stock Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
9.    RESTRICTED STOCK UNIT AWARDS.
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. Award Agreements evidencing
Restricted Stock Units may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:
9.1    Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may
be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a).
9.2    Purchase Price. No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit. Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Restricted Stock Unit
Award.
9.3    Vesting. Restricted Stock Unit Awards may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award. The
Committee, in its discretion, may provide in any Award Agreement evidencing a
Restricted Stock Unit Award that, if the satisfaction of Vesting Conditions with
respect to any shares subject to the Award would otherwise occur on a day on
which the sale of such shares would violate the provisions of the Trading
Compliance Policy, then the satisfaction of the Vesting Conditions automatically
shall be determined on the first to occur of (a) the next trading day on which
the sale of such shares would not violate the Trading Compliance Policy or (b)
the later of (i) last day of the calendar year in which the original vesting
date occurred or (ii) the last day of the Company’s taxable year in which the
original vesting date occurred.
9.4    Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion,

14

--------------------------------------------------------------------------------




may provide in the Award Agreement evidencing any Restricted Stock Unit Award
that the Participant shall be entitled to Dividend Equivalent Rights with
respect to the payment of cash dividends on Stock during the period beginning on
the date such Award is granted and ending, with respect to each share subject to
the Award, on the earlier of the date the Award is settled or the date on which
it is terminated. Such Dividend Equivalent Rights, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock. The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time as the Restricted Stock Units originally subject to the
Restricted Stock Unit Award. In the event of a dividend or distribution paid in
shares of Stock or other property or any other adjustment made upon a change in
the capital structure of the Company as described in Section 4.3, appropriate
adjustments shall be made in the Participant’s Restricted Stock Unit Award so
that it represents the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant would be entitled by reason of
the shares of Stock issuable upon settlement of the Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Vesting Conditions as are applicable to the Award.
9.5    Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or Disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
9.6    Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 9.4) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes, if any. If permitted by
the Committee, the Participant may elect, consistent with the requirements of
Section 409A, to defer receipt of all or any portion of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section,
and such deferred issuance date(s) and amount(s) elected by the Participant
shall be set forth in the Award Agreement. Notwithstanding the foregoing, the
Committee, in its discretion, may provide for settlement of any Restricted Stock
Unit Award by payment to the Participant in cash of an amount equal to the Fair
Market Value on the payment date of the shares of Stock or other property
otherwise issuable to the Participant pursuant to this Section.
9.7    Nontransferability of Restricted Stock Unit Awards. The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.
10.    PERFORMANCE AWARDS.
Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:
10.1        Types of Performance Awards Authorized. Performance Awards may be
granted in the form of either Performance Shares or Performance Units. Each
Award Agreement evidencing a Performance Award shall specify the number of
Performance Shares or Performance Units subject thereto, the Performance Award
Formula, the Performance Goal(s) and Performance Period applicable to the Award,
and the other terms, conditions and restrictions of the Award.
10.2        Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial monetary value equal to the Fair Market
Value of one (1) share of Stock, subject to adjustment as provided in
Section 4.3, on the effective date of grant of the Performance Share, and each
Performance Unit shall have an initial monetary value established by the
Committee at the time of grant. The final value payable to the Participant in
settlement of a Performance Award determined on the basis of the applicable
Performance Award Formula will depend on the extent to which Performance Goals
established by the Committee are attained within the applicable Performance
Period established by the Committee.

15

--------------------------------------------------------------------------------




10.3        Establishment of Performance Period, Performance Goals and
Performance Award Formula. In granting each Performance Award, the Committee
shall establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the Participant.
Unless otherwise permitted in compliance with the requirements under
Section 162(m) with respect to each Performance Award intended to result in the
payment of Performance-Based Compensation, the Committee shall establish the
Performance Goal(s) and Performance Award Formula applicable to each Performance
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula applicable to a
Covered Employee shall not be changed during the Performance Period. The Company
shall notify each Participant granted a Performance Award of the terms of such
Award, including the Performance Period, Performance Goal(s) and Performance
Award Formula.
10.4        Measurement of Performance Goals. Performance Goals shall be
established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect to one or more measures of business or
financial performance (each, a “Performance Measure”), subject to the following:
(a)    Performance Measures. Performance Measures shall be calculated in
accordance with the Company’s financial statements, or, if such terms are not
used in the Company’s financial statements, they shall be calculated in
accordance with generally accepted accounting principles, a method used
generally in the Company’s industry, or in accordance with a methodology
established by the Committee prior to the grant of the Performance Award.
Performance Measures shall be calculated with respect to the Company and each
Subsidiary Corporation consolidated therewith for financial reporting purposes
or such division or other business unit as may be selected by the Committee.
Unless otherwise determined by the Committee prior to the grant of the
Performance Award, the Performance Measures applicable to the Performance Award
shall be calculated prior to the accrual of expense for any Performance Award
for the same Performance Period and excluding the effect (whether positive or
negative) on the Performance Measures of any change in accounting standards or
any extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the Performance Goals applicable to the
Performance Award. Each such adjustment, if any, shall be made solely for the
purpose of providing a consistent basis from period to period for the
calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to a Performance Award.
Performance Measures may be one or more of the following, as determined by the
Committee:
(i)    Earnings or Profitability Metrics: any derivative of revenue (gross,
operating or net); earnings/loss (gross, operating, net, or adjusted);
earnings/loss before interest and taxes (EBIT); earnings/loss before interest,
taxes, depreciation and amortization (EBITDA); pre-tax operating income;
operating income; net income; economic profit; profit margin; gross margin;
merchandise margin; inventory turns; sales growth and volume; expense levels or
ratios; expense reduction or controllable expenses; provided that any of the
foregoing metrics may be adjusted to eliminate the effect of any one or more of
the following: interest expense, asset impairments, early extinguishment of debt
or stock-based compensation expense;
(ii)    Return Metrics: any derivative of return on investment, assets, equity
or capital (total or invested);
(iii)    Cash Flow Metrics: any derivative of operating cash flow; cash flow
sufficient to achieve financial ratios or a specified cash balance; free cash
flow; cash flow return on capital; net cash provided by operating activities;
cash flow per share; working capital;
(iv)    Liquidity Metrics: any derivative of capital raising; debt reduction;
extension of maturity dates of outstanding debt; debt leverage (debt to capital,
net debt-to-capital, debt-to-EBITDA or other liquidity ratios) or access to
capital; debt ratings; total or net debt; and
(v)    Stock Price and Equity Metrics: any derivative of return on stockholders’
equity; total shareholder return; stock price; stock price appreciation; market
capitalization; earnings/loss per share (basic or diluted) (before or after
taxes); price-to-earnings ratio.
(b)    Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value, an increase or decrease in a value,
or as a value determined relative to an index, budget or other standard selected
by the Committee.

16

--------------------------------------------------------------------------------




10.5        Settlement of Performance Awards.
(a)    Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.
(b)    Discretionary Adjustment of Award Formula. In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award granted to any Participant who
is not a Covered Employee to reflect such Participant’s individual performance
in his or her position with the Company or such other factors as the Committee
may determine. If permitted under a Covered Employee’s Award Agreement, the
Committee shall have the discretion, on the basis of such criteria as may be
established by the Committee, to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance with the
Performance Award Formula. No such reduction may result in an increase in the
amount payable upon settlement of another Participant’s Performance Award that
is intended to result in Performance-Based Compensation.
(c)    Effect of Leaves of Absence. To the extent required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty (30)
days in unpaid leaves of absence during a Performance Period shall be prorated
on the basis of the number of days of the Participant’s Service during the
Performance Period during which the Participant was not on an unpaid leave of
absence. Otherwise, the effect of a leave of absence shall be as established by
the Committee and/or set forth in an Award Agreement.
(d)    Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Sections 10.5(a) and (b), the
Company shall notify each Participant of the determination of the Committee.
(e)    Payment in Settlement of Performance Awards. As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 10.5(a) and (b) but in any event within the Short-Term Deferral Period
described in Section 16.1 (except as otherwise provided below or consistent with
the requirements of Section 409A), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award. Payment of such
amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee. Unless otherwise provided in the Award Agreement
evidencing a Performance Award, payment shall be made in a lump sum. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion of the
payment to be made to the Participant pursuant to this Section, and such
deferred payment date(s) elected by the Participant shall be set forth in the
Award Agreement. If any payment is to be made on a deferred basis, the Committee
may, but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalent Rights or interest.
(f)    Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the Fair Market Value of a share of
Stock determined by the method specified in the Award Agreement. Shares of Stock
issued in payment of any Performance Award may be fully vested and freely
transferable shares or may be shares of Stock subject to Vesting Conditions as
provided in Section 8.5. Any shares subject to Vesting Conditions shall be
evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.
10.6        Voting Rights; Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Performance Share Award that the Participant shall be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Stock during
the period beginning on the date the Award is granted and ending, with respect
to each share subject to the Award, on the earlier of the date on which the
Performance Shares are settled or the date on which they are forfeited. Such
Dividend Equivalent Rights, if any, shall be credited to the Participant in the
form of additional whole Performance Shares as of the date of payment of such
cash dividends on Stock. The number of additional Performance Shares (rounded
down to the nearest whole number) to be so credited shall be determined by
dividing (a) the amount of cash dividends paid on the dividend payment date with
respect to the number of shares of Stock represented by the Performance Shares
previously credited to the Participant by (b) the Fair Market Value per share of
Stock on such date. Dividend Equivalent Rights shall be accumulated and paid to
the extent that Performance Shares become nonforfeitable, as determined by the
Committee. Settlement of Dividend Equivalent Rights may be made in cash, shares
of Stock, or a combination thereof as determined by the Committee, and may be
paid on the same

17

--------------------------------------------------------------------------------




basis as settlement of the related Performance Share as provided in
Section 10.5. In the event of a dividend or distribution paid in shares of Stock
or other property or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.3, appropriate adjustments
shall be made in the Participant’s Performance Share Award so that it represents
the right to receive upon settlement any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends) to
which the Participant would be entitled by reason of the shares of Stock
issuable upon settlement of the Performance Share Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.
10.7        Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Performance Award or
in the Participant’s employment agreement, if any, referencing such Awards, the
effect of a Participant’s termination of Service on the Performance Award shall
be as follows:
(a)    Disability. If the Participant’s Service terminates because of the
Disability of the Participant before the completion of the Performance Period
applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 10.5.
(b)    Death. If the Participant’s Service terminates due to death before the
completion of a Performance Period applicable to the Performance Award, the
Award shall vest in full based the target level of performance and shall be paid
as soon as practicable following the Participant’s death.
(c)    Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety.
10.8        Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to a Performance Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.
11.    CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.
Cash-Based Awards and Other Stock-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall from time to time establish.
Award Agreements evidencing Cash-Based Awards and Other Stock-Based Awards may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:


11.1        Grant of Cash-Based Awards. Subject to the provisions of the Plan,
the Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms and conditions, including the
achievement of performance criteria, as the Committee may determine.
11.2        Grant of Other Stock-Based Awards. The Committee may grant other
types of equity-based or equity-related Awards not otherwise described by the
terms of this Plan (including the grant or offer for sale of unrestricted
securities, stock-equivalent units, stock appreciation units, securities or
debentures convertible into common stock or other forms determined by the
Committee) in such amounts and subject to such terms and conditions as the
Committee shall determine. Other Stock-Based Awards may be made available as a
form of payment in the settlement of other Awards or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may involve the transfer of actual shares of Stock to Participants, or
payment in cash or otherwise of amounts based on the value of Stock and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.
11.3        Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a monetary payment amount or payment range as determined by
the Committee. Each Other Stock-Based Award shall be expressed in terms of
shares of Stock or units based on such shares of Stock, as determined by the
Committee. The Committee may require the satisfaction of such Service
requirements, conditions, restrictions or performance criteria, including,
without limitation, Performance Goals as described in Section 10.4, as shall be
established by the Committee and set forth in the Award Agreement evidencing
such Award. If the Committee exercises its discretion to establish performance
criteria, the final value of Cash-Based Awards or Other Stock-Based Awards that
will be paid to the Participant will depend on the extent to which the
performance criteria are met. The establishment of performance criteria

18

--------------------------------------------------------------------------------




with respect to the grant or vesting of any Cash-Based Award or Other
Stock-Based Award intended to result in Performance-Based Compensation shall
follow procedures substantially equivalent to those applicable to Performance
Awards set forth in Section 10.
11.4        Payment or Settlement of Cash-Based Awards and Other Stock-Based
Awards. Payment or settlement, if any, with respect to a Cash-Based Award or an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash, shares of Stock or other securities or any combination thereof as the
Committee determines. The determination and certification of the final value
with respect to any Cash-Based Award or Other Stock-Based Award intended to
result in Performance-Based Compensation shall comply with the requirements
applicable to Performance Awards set forth in Section 10. To the extent
applicable, payment or settlement with respect to each Cash-Based Award and
Other Stock-Based Award shall be made in compliance with the requirements of
Section 409A.
11.5        Voting Rights; Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Other Stock-Based Awards until the date of the issuance of such
shares of Stock (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), if any, in
settlement of such Award. However, the Committee, in its discretion, may provide
in the Award Agreement evidencing any Other Stock-Based Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Stock during the period beginning on the date such
Award is granted and ending, with respect to each share subject to the Award, on
the earlier of the date the Award is settled or the date on which it is
terminated. Such Dividend Equivalent Rights, if any, shall be paid in accordance
with the provisions set forth in Section 9.4. Dividend Equivalent Rights shall
not be granted with respect to Cash-Based Awards. In the event of a dividend or
distribution paid in shares of Stock or other property or any other adjustment
made upon a change in the capital structure of the Company as described in
Section 4.3, appropriate adjustments shall be made in the Participant’s Other
Stock-Based Award so that it represents the right to receive upon settlement any
and all new, substituted or additional securities or other property (other than
regular, periodic cash dividends) to which the Participant would be entitled by
reason of the shares of Stock issuable upon settlement of such Award, and all
such new, substituted or additional securities or other property shall be
immediately subject to the same Vesting Conditions and performance criteria, if
any, as are applicable to the Award.
11.6        Effect of Termination of Service. Each Award Agreement evidencing a
Cash-Based Award or Other Stock-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following termination
of the Participant’s Service. Such provisions shall be determined in the
discretion of the Committee, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination, subject to the requirements of Section 409A, if applicable.
11.7        Nontransferability of Cash-Based Awards and Other Stock-Based
Awards. Prior to the payment or settlement of a Cash-Based Award or Other
Stock-Based Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. The
Committee may impose such additional restrictions on any shares of Stock issued
in settlement of Cash-Based Awards and Other Stock-Based Awards as it may deem
advisable, including, without limitation, minimum holding period requirements,
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such shares of Stock are then listed
and/or traded, or under any state securities laws or foreign law applicable to
such shares of Stock.
12.    DEFERRED COMPENSATION AWARDS.
12.1        Establishment of Deferred Compensation Award Programs. This
Section 12 shall not be effective unless and until the Committee determines to
establish a program pursuant to this Section. If the Committee determines that
any such program may constitute an “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA, the Committee shall adopt and implement such
program through a separate subplan to this Plan. Eligibility to participate in
such subplan shall be limited to Directors and a select group of management or
highly compensated employees, and the Committee shall take all additional
actions required to qualify such subplan as a “top-hat” unfunded deferred
compensation plan, including filing with the U.S. Department of Labor within 120
days following the adoption of such subplan a notice pursuant to Department of
Labor Regulations Section 2520.104-23.
12.2        Terms and Conditions of Deferred Compensation Awards. Deferred
Compensation Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and, except as provided below, shall comply with and be subject to
the terms and conditions applicable to the appropriate form of Award as set
forth in the applicable section of this Plan.
(a)    Limitation on Elections. Notwithstanding any Participant’s prior election
to reduce cash compensation pursuant to a program established in accordance with
this Section 12, no Deferred Compensation Award may be granted to the
Participant

19

--------------------------------------------------------------------------------




after termination of the Plan or termination of the Participant’s Service, and
any such cash compensation shall be paid at the normal time and in accordance
with the terms of the applicable cash compensation arrangement.
(b)    Election Irrevocable. A Participant’s election to reduce cash
compensation pursuant to a program established in accordance with this
Section 12 shall become irrevocable on the last day of the calendar year prior
to the year in which the services are to be rendered with respect to which such
cash compensation would otherwise become payable, or at the time otherwise
required by Section 409A.
(c)    Vesting. Deferred Compensation Awards may be fully vested at grant or may
be subject to such Vesting Conditions as the Committee determines.
13.    STANDARD FORMS OF AWARD AGREEMENT.
13.1        Award Agreements. Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the Committee and as amended from time to time. No Award or
purported Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement, which execution may be evidenced
by electronic means.
13.2        Authority to Vary Terms. The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.
14.    CHANGE IN CONTROL.
14.1        Effect of Change in Control on Awards. Subject to the requirements
and limitations of Section 409A, if applicable, the Committee may provide for
any one or more of the following:
(a)    Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section, if
so determined by the Committee in its discretion, an Award denominated in shares
of Stock shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each share of Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise or settlement of the
Award, for each share of Stock subject to the Award, to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control. Any Award which
is not assumed, substituted for or otherwise continued by the Acquiror shall
vest in full effective and contingent upon the consummation of the Change in
Control. Any Award or portion thereof which is not assumed, substituted for, or
otherwise continued by the Acquiror in connection with the Change in Control nor
exercised or settled as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.
(b)    Cash-Out of Outstanding Stock-Based Awards. The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in shares of
Stock or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Committee) of Stock subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per share of Stock in the Change in
Control, reduced (but not below zero) by the exercise or purchase price per
share, if any, under such Award. In the event such determination is made by the
Committee, an Award having an exercise or purchase price per share equal to or
greater than the Fair Market Value of the consideration to be paid per share of
Stock in the Change in Control may be canceled without payment of consideration
to the holder thereof. Payment pursuant to this Section (reduced by applicable
withholding taxes, if any) shall be made to Participants in respect of the
vested portions of their canceled Awards as soon as

20

--------------------------------------------------------------------------------




practicable following the date of the Change in Control and in respect of the
unvested portions of their canceled Awards in accordance with the vesting
schedules applicable to such Awards.
(c)    Accelerated Vesting. In its discretion, the Committee may provide in the
grant of any Award or at any other time may take such action as it deems
appropriate to provide for acceleration of the exercisability, vesting and/or
settlement in connection with a Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following such Change in Control, and to such extent as the Committee shall
determine.
14.2        Effect of Change in Control on Nonemployee Director Awards. Subject
to the requirements and limitations of Section 409A, if applicable, including as
provided by Section 16.4(f), in the event of a Change in Control, each
outstanding Nonemployee Director Award shall become immediately exercisable and
vested in full to the extent the Nonemployee Director will cease to be a member
of the Board of the surviving entity in connection with the Change in Control
and, except to the extent assumed, continued, or substituted for pursuant to
Section 14.1(b), shall be settled effective immediately prior to the time of
consummation of the Change in Control.
14.3        Federal Excise Tax Under Section 4999 of the Code.
(a)    Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to an Award and any other payment or benefit received or to be received
by a Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, the Participant, subject to compliance with applicable law,
including, but not limited to Section 409A, may elect to reduce the amount of
any acceleration of vesting called for under the Award in order to avoid such
characterization.
(b)    Determination by Independent Accountants. To aid the Participant in
making any election called for under Section 14.3(a), no later than the date of
the occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 14.3(a),
the Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). As soon as practicable
thereafter, the Accountants shall determine and report to the Company and the
Participant the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants charge in connection with their services contemplated by this
Section.
15.    COMPLIANCE WITH SECURITIES LAW.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award, or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to issuance of any Stock, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
16.    COMPLIANCE WITH SECTION 409A.
16.1        Awards Subject to Section 409A. The Company intends that Awards
granted pursuant to the Plan shall either be exempt from or comply with
Section 409A, and the Plan shall be so construed. The provisions of this
Section 16 shall apply to any Award or portion thereof that constitutes or
provides for payment of Section 409A Deferred Compensation. Such Awards may
include, without limitation:

21

--------------------------------------------------------------------------------




(a)    A Non-Qualified Stock Option or SAR that includes any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of (i) the exercise or disposition of the Award or (ii) the time the
stock acquired pursuant to the exercise of the Award first becomes substantially
vested.
(b)    Any Restricted Stock Unit Award, Performance Award, Cash-Based Award or
Other Stock-Based Award that either (i) provides by its terms for settlement of
all or any portion of the Award at a time or upon an event that will or may
occur later than the end of the Short-Term Deferral Period (as defined below) or
(ii) permits the Participant granted the Award to elect one or more dates or
events upon which the Award will be settled after the end of the Short-Term
Deferral Period.
Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2½ month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture. For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.
16.2        Deferral and/or Distribution Elections. Except as otherwise
permitted or required by Section 409A, the following rules shall apply to any
compensation deferral and/or payment elections (each, an “Election”) that may be
permitted or required by the Committee pursuant to an Award providing
Section 409A Deferred Compensation:
(a)    Elections must be in writing and specify the amount of the payment in
settlement of an Award being deferred, as well as the time and form of payment
as permitted by this Plan.
(b)    Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant.
(c)    Elections shall continue in effect until a written revocation or change
in Election is received by the Company, except that a written revocation or
change in Election must be received by the Company prior to the last day for
making the Election determined in accordance with paragraph (b) above or as
permitted by Section 16.3.
16.3        Subsequent Elections. Except as otherwise permitted or required by
Section 409A, any Award providing Section 409A Deferred Compensation which
permits a subsequent Election to delay the payment or change the form of payment
in settlement of such Award shall comply with the following requirements:
(a)    No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made.
(b)    Each subsequent Election related to a payment in settlement of an Award
not described in Section 16.4(a)(ii), 16.4(a)(iii) or 16.4(a)(vi) must result in
a delay of the payment for a period of not less than five (5) years from the
date on which such payment would otherwise have been made.
(c)    No subsequent Election related to a payment pursuant to
Section 16.4(a)(iv) shall be made less than twelve (12) months before the date
on which such payment would otherwise have been made.
(d)    Subsequent Elections shall continue in effect until a written revocation
or change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 16.3.
16.4        Payment of Section 409A Deferred Compensation.
(a)    Permissible Payments. Except as otherwise permitted or required by
Section 409A, an Award providing Section 409A Deferred Compensation must provide
for payment in settlement of the Award only upon one or more of the following:
(i)    The Participant’s “separation from service” (as defined by Section 409A);
(ii)    The Participant’s becoming “disabled” (as defined by Section 409A);
(iii)    The Participant’s death;

22

--------------------------------------------------------------------------------




(iv)    A time or fixed schedule that is either (i) specified by the Committee
upon the grant of an Award and set forth in the Award Agreement evidencing such
Award or (ii) specified by the Participant in an Election complying with the
requirements of Section 16.2 or 16.3, as applicable;
(v)    A change in the ownership or effective control or the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 409A; or
(vi)    The occurrence of an “unforeseeable emergency” (as defined by Section
409A).
(b)    Installment Payments. It is the intent of this Plan that any right of a
Participant to receive installment payments (within the meaning of Section 409A)
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.
(c)    Required Delay in Payment to Specified Employee Pursuant to Separation
from Service. Notwithstanding any provision of the Plan or an Award Agreement to
the contrary, except as otherwise permitted by Section 409A, no payment pursuant
to Section 16.4(a)(i) in settlement of an Award providing for Section 409A
Deferred Compensation may be made to a Participant who is a “specified employee”
(as defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death. All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.
(d)    Payment Upon Disability. All distributions of Section 409A Deferred
Compensation payable by reason of a Participant becoming disabled shall be paid
in a lump sum or in periodic installments as established by the Participant’s
Election. If the Participant has made no Election with respect to distributions
of Section 409A Deferred Compensation upon becoming disabled, all such
distributions shall be paid in a lump sum upon the determination that the
Participant has become disabled.
(e)    Payment Upon Death. If a Participant dies before complete distribution of
amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. If the Participant has made no Election with respect to
distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.
(f)    Payment Upon Change in Control. Notwithstanding any provision of the Plan
or an Award Agreement to the contrary, to the extent that any amount
constituting Section 409A Deferred Compensation would become payable under this
Plan by reason of a Change in Control, such amount shall become payable only if
the event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A. Any Award which constitutes Section 409A Deferred Compensation and which
would vest and otherwise become payable upon a Change in Control as a result of
the failure of the Acquiror to assume, continue or substitute for such Award in
accordance with Section 14.1(b) shall vest to the extent provided by such Award
but shall be converted automatically at the effective time of such Change in
Control into a right to receive, in cash on the date or dates such award would
have been settled in accordance with its then existing settlement schedule (or
as required by Section 16.4(c)), an amount or amounts equal in the aggregate to
the intrinsic value of the Award at the time of the Change in Control.
(g)    Payment Upon Unforeseeable Emergency. The Committee shall have the
authority to provide in the Award Agreement evidencing any Award providing for
Section 409A Deferred Compensation for payment in settlement of all or a portion
of such Award in the event that a Participant establishes, to the satisfaction
of the Committee, the occurrence of an unforeseeable emergency. In such event,
the amount(s) distributed with respect to such unforeseeable emergency cannot
exceed the amounts reasonably necessary to satisfy the emergency need plus
amounts necessary to pay taxes reasonably anticipated as a result of such
distribution(s), after taking into account the extent to which such emergency
need is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship) or
by cessation of deferrals under the Award. All distributions with respect to an
unforeseeable emergency shall be made in a lump sum upon the Committee’s
determination that an unforeseeable emergency has occurred. The Committee’s
decision with respect to whether an unforeseeable emergency has occurred and the
manner in which, if at all, the payment in settlement of an Award shall be
altered or modified, shall be final, conclusive, and not subject to approval or
appeal.

23

--------------------------------------------------------------------------------




(h)    Prohibition of Acceleration of Payments. Notwithstanding any provision of
the Plan or an Award Agreement to the contrary, this Plan does not permit the
acceleration of the time or schedule of any payment under an Award providing
Section 409A Deferred Compensation, except as permitted by Section 409A.
(i)    No Representation Regarding Section 409A Compliance. Notwithstanding any
other provision of the Plan, the Company makes no representation that Awards
shall be exempt from or comply with Section 409A. No Participating Company shall
be liable for any tax, penalty or interest imposed on a Participant by Section
409A.
17.    TAX WITHHOLDING.
17.1        Tax Withholding in General. The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, to make
adequate provision for, the federal, state, local and foreign taxes (including
social insurance), if any, required by law to be withheld by any Participating
Company with respect to an Award or the shares acquired pursuant thereto. The
Company shall have no obligation to deliver shares of Stock, to release shares
of Stock from an escrow established pursuant to an Award Agreement, or to make
any payment in cash under the Plan until the Participating Company Group’s tax
withholding obligations have been satisfied by the Participant.
17.2        Withholding in or Directed Sale of Shares. The Company shall have
the right, but not the obligation, to deduct from the shares of Stock issuable
to a Participant upon the exercise or settlement of an Award, or to accept from
the Participant the tender of, a number of whole shares of Stock having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of any Participating Company. The Fair Market Value of
any shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates. The Company may require a Participant to direct a
broker, upon the vesting, exercise or settlement of an Award, to sell a portion
of the shares subject to the Award determined by the Company in its discretion
to be sufficient to cover the tax withholding obligations of any Participating
Company and to remit an amount equal to such tax withholding obligations to such
Participating Company in cash.
18.    AMENDMENT, SUSPENSION OR TERMINATION OF PLAN.
The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.3), (b) no
change in the class of persons eligible to receive Incentive Stock Options,
(c) any amendment to Section 3.7, and (d) no other amendment of the Plan that
would require approval of the Company’s stockholders under any applicable law,
regulation or rule, including the rules of any stock exchange or quotation
system upon which the Stock may then be listed or quoted. No amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Committee. Except as provided by the next
sentence, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant.
Notwithstanding any other provision of the Plan to the contrary, the Committee
may, in its sole and absolute discretion and without the consent of any
Participant, amend the Plan or any Award Agreement, to take effect retroactively
or otherwise, as it deems necessary or advisable for the purpose of conforming
the Plan or such Award Agreement to any present or future law, regulation or
rule applicable to the Plan, including, but not limited to, Section 409A.
19.    MISCELLANEOUS PROVISIONS.
19.1        Repurchase Rights. Shares issued under the Plan may be subject to
one or more repurchase options, or other conditions and restrictions as
determined by the Committee in its discretion at the time the Award is granted.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company. Upon request by the Company, each Participant
shall execute any agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
19.2        Forfeiture Events.
(a)    The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service.

24

--------------------------------------------------------------------------------




(b)    If the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
Participant during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Participant from
the sale of securities of the Company during such twelve- (12-) month period. In
addition, to the extent claw-back or similar provisions applicable to Awards are
required by applicable law, listing standards and/or policies adopted by the
Company, Awards granted under the Plan shall be subject to such provisions.
19.3        Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.
19.4        Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.


19.5        Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.3 or another provision of the Plan.
19.6        Delivery of Title to Shares. Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the shares of Stock
acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.
19.7        Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.
19.8        Retirement and Welfare Plans. Neither Awards made under this Plan
nor shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit. In addition, unless a written employment agreement or
other service agreement references Awards, a general reference to “benefits” in
such agreement shall not be deemed to refer to Awards granted hereunder.
19.9        Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.
19.10    Severability. If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.
19.11    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or

25

--------------------------------------------------------------------------------




changes of its capital or business structure, or to merge or consolidate, or
dissolve, liquidate, sell, or transfer all or any part of its business or
assets; or (b) limit the right or power of the Company or another Participating
Company to take any action which such entity deems to be necessary or
appropriate.
19.12    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be considered unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company. The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.
19.13    Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of Delaware, without
regard to its conflict of law rules.
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the lululemon athletica inc. 2014 Equity Incentive Plan as
duly adopted by the Board on March 25, 2014.
 
/s/ Erin Nicholas
 
Erin Nicholas
 
Director of Legal and Corporate Secretary


26

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
1
Establishment, Purpose and Term of Plan
1
1.1
Establishment
1
1.2
Purpose
1
1.3
Term of Plan
1
2
Definitions and Construction
1
2.1
Definitions
1
2.2
Construction
6
3
Administration
6
3.1
Administration by the Committee
6
3.2
Administration
6
3.3
Authority of Officers
6
3.4
Administration with Respect to Section 16 Insiders
6
3.5
Committee Complying with Section 162(m)
6
3.6
Powers of the Committee
6
3.7
Prohibition on Repricing
7
3.8
Indemnification
7
4
Shares Subject to Plan
7
4.1
Maximum Number of Shares Issuable
7
4.2
Share Counting
7
4.3
Adjustments for Changes in Capital Structure
8
4.4
Assumption or Substitution of Awards
8
5
Eligibility, Participation and Award Limitations
8
5.1
Persons Eligible for Awards
8
5.2
Participation in the Plan
8
5.3
Award Limitations
9
6
Stock Options
9
6.1
Exercise Price
10
6.2
Exercisability and Term of Options
10
6.3
Payment of Exercise Price
10
6.4
Effect of Termination of Service
11
6.5
Transferability of Options
11
6.6
Deemed Exercise of Options
11
7
Stock Appreciation Rights
12
7.1
Types of SARs Authorized
12
7.2
Exercise Price
12
7.3
Exercisability and Term of SARs
12
7.4
Exercise of SARs
12
7.5
Deemed Exercise of SARs
12
7.6
Effect of Termination of Service
13
7.7
Transferability of SARs
13
8
Restricted Stock Awards
13
8.1
Types of Restricted Stock Awards Authorized
13
8.2
Purchase Price
13
8.3
Purchase Period
13


i

--------------------------------------------------------------------------------




8.4
Payment of Purchase Price
13
8.5
Vesting and Restrictions on Transfer
13
8.6
Voting Rights; Dividends and Distributions
13
8.7
Effect of Termination of Service
14
8.8
Nontransferability of Restricted Stock Award Rights
14
9
Restricted Stock Unit Awards
14
9.1
Grant of Restricted Stock Unit Awards
14
9.2
Purchase Price
14
9.3
Vesting
14
9.4
Voting Rights, Dividend Equivalent Rights and Distributions
14
9.5
Effect of Termination of Service
15
9.6
Settlement of Restricted Stock Unit Awards
15
9.7
Nontransferability of Restricted Stock Unit Awards
15
10
Performance Awards
15
10.1
Types of Performance Awards Authorized
15
10.2
Initial Value of Performance Shares and Performance Units
15
10.3
Establishment of Performance Period, Performance Goals and Performance Award
Formula
16
10.4
Measurement of Performance Goals
16
10.5
Settlement of Performance Awards
17
10.6
Voting Rights; Dividend Equivalent Rights and Distributions
17
10.7
Effect of Termination of Service
18
10.8
Nontransferability of Performance Awards
18
11
Cash-Based Awards and Other Stock-Based Awards
18
11.1
Grant of Cash-Based Awards
18
11.2
Grant of Other Stock-Based Awards
18
11.3
Value of Cash-Based and Other Stock-Based Awards
18
11.4
Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards
19
11.5
Voting Rights; Dividend Equivalent Rights and Distributions
19
11.6
Effect of Termination of Service
19
11.7
Nontransferability of Cash-Based Awards and Other Stock-Based Awards
19
12
Deferred Compensation Awards
19
12.1
Establishment of Deferred Compensation Award Programs
19
12.2
Terms and Conditions of Deferred Compensation Awards
19
13
Standard Forms of Award Agreement
20
13.1
Award Agreements
20
13.2
Authority to Vary Terms
20
14
Change in Control
20
14.1
Effect of Change in Control on Awards
20
14.2
Effect of Change in Control on Nonemployee Director Awards
21
14.3
Federal Excise Tax Under Section 4999 of the Code
21
15
Compliance with Securities Law
21
16
Compliance with Section 409A
21
16.1
Awards Subject to Section 409A
21
16.2
Deferral and/or Distribution Elections
22
16.3
Subsequent Elections
22
16.4
Payment of Section 409A Deferred Compensation
22


ii

--------------------------------------------------------------------------------




17
Tax Withholding
24
17.1
Tax Withholding in General
24
17.2
Withholding in or Directed Sale of Shares
24
18
Amendment, Suspension or Termination of Plan
24
19
Miscellaneous Provisions
24
19.1
Repurchase Rights
24
19.2
Forfeiture Events
24
19.3
Provision of Information
25
19.4
Rights as Employee, Consultant or Director
25
19.5
Rights as a Stockholder
25
19.6
Delivery of Title to Shares
25
19.7
Fractional Shares
25
19.8
Retirement and Welfare Plans
25
19.9
Beneficiary Designation
25
19.10
Severability
25
19.11
No Constraint on Corporate Action
25
19.12
Unfunded Obligation
26
19.13
Choice of Law
26




iii